Exhibit 10.31
NOBLE DRILLING CORPORATION
2009 401(k) SAVINGS RESTORATION PLAN
THIS PLAN, made and executed at Sugar Land, Texas, by NOBLE DRILLING
CORPORATION, a Delaware corporation (the “Company”),
WITNESSETH THAT:
WHEREAS, the Company has heretofore established the Noble Drilling Corporation
401(k) Savings Restoration Plan (the “Restoration Plan”) for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees of the Company and its participating affiliates; and
WHEREAS, the Company now desires to amend the Restoration Plan to separate the
portion of the Restoration Plan applicable to amounts deferred and vested before
January 1, 2005, from the portion of the Restoration Plan applicable to its
Matching Accounts and amounts deferred or vested after December 31, 2004, and to
make certain changes designed to comply with the requirements of Internal
Revenue Code section 409A;
NOW, THEREFORE, in consideration of the premises and pursuant to the provisions
of Section 4.1 of the Restoration Plan, effective as of January 1, 2009, the
portion of the Restoration Plan applicable to its Matching Accounts and amounts
deferred or vested after December 31, 2004 (which shall be known as the Noble
Drilling Corporation 2009 401(k) Savings Restoration Plan), is hereby amended by
restatement in its entirety to read as follows:
ARTICLE I.
DEFINITIONS
Section 1.1 Definitions. Unless the context clearly indicates otherwise, when
used in this Plan:
(a) “Account” means a Deferral Account or Matching Account, as the context
requires.
(b) “Affiliated Company” means any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code section 414(b) or Code
section 414(c); provided, however, that (i) in applying Code section 1563(a)(1),
(2), and (3) for the purposes of determining a controlled group of corporations
under Code section 414(b), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Code section 1563(a)(1), (2), and (3), and (ii) in
applying Treas. Reg. section 1.414(c)-2 for the purposes of determining trades
or businesses (whether or not incorporated) that are under common control for
the purposes of Code section 414(c), the phrase “at least 50 percent” shall be
used instead of the phrase “at least 80 percent” in each place the phrase “at
least 80 percent” appears in Treas. Reg. section 1.414(c)-2.

 

 



--------------------------------------------------------------------------------



 



(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d) “Committee” means the committee designated pursuant to Plan Section 2.1 to
administer this Plan.
(e) “Company” means Noble Drilling Corporation, a Delaware corporation.
(f) “Deferral Account” means an account established and maintained on the books
of an Employer pursuant to Plan Section 3.2 to record a Participant’s interest
under this Plan attributable to amounts credited to such Participant pursuant to
Plan Section 3.2(a).
(g) “Election Period” means, with respect to a Plan Year, the period prior to
the beginning of such Plan Year that is specified by the Committee for the
making of deferral elections for such year pursuant to Plan Section 3.1. The
term “Election Period” shall also include the thirty-day election period
provided for under Plan Section 3.1.
(h) “Eligible Employee” means, with respect to a Plan Year, the Chief Executive
Officer of Noble Corporation and any other employee of an Employer who is
designated by the Chief Executive Officer of Noble Corporation to be an Eligible
Employee for such year for the purposes of this Plan.
(i) “Employer” includes the Company, Noble Corporation, Noble Drilling Services
Inc., Noble Drilling (U.S.) Inc., Noble International Limited and any other
Affiliated Company that has adopted both the 401(k) Plan and this Plan.
(j) “Financial Hardship” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code section 152, without regard to Code section 152(b)(1), (b)(2)
and (d)(1)(B)), the loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant that cannot be relieved (i) through reimbursement or compensation
from insurance or otherwise, (ii) by liquidation of the Participant’s assets, to
the extent that such liquidation would not cause severe financial hardship, or
(iii) by cessation of deferrals under the Plan. A financial need arising from a
foreseeable event such as the purchase of a home or the payment of education
expenses for children shall not be considered to be a Financial Hardship.
(k) “401(k) Plan” means the Noble Drilling Corporation 401(k) Savings Plan as in
effect from time to time.
(l) “Matching Account” means an account established and maintained on the books
of an Employer pursuant to Plan Section 3.2 to record a Participant’s interest
under this Plan attributable to (i) the amounts credited to such Participant
pursuant to Plan Section 3.2(b), and (ii) the amount credited to such
Participant’s Matching Account under the Noble Drilling Corporation 401(k)
Savings Restoration Plan as of December 31, 2008.

 

-2-



--------------------------------------------------------------------------------



 



(m) “Participant” means an Eligible Employee or former Eligible Employee for
whom an Account is being maintained under this Plan.
(n) “Payment Date” means (i) with respect to a Participant who is not a
Specified Employee, a date determined by the Committee that is no later than
ninety (90) days after the date of such Participant’s Separation from Service,
and (ii) with respect to a Participant who is a Specified Employee, a date
determined by the Committee that is on or within ten (10) days after the first
business day that is six (6) months after the date of such Participant’s
Separation from Service (or if earlier, a date determined by the Committee that
is no later than ninety (90) days after the date of such Participant’s death).
(o) “Plan” means this Noble Drilling Corporation 2009 401(k) Savings Restoration
Plan as in effect from time to time.
(p) “Plan Year” means the twelve-month period commencing January 1 and ending
the following December 31.
(q) “Separation from Service” means, with respect to a Participant, such
Participant’s separation from service (within the meaning of Code section 409A
and the regulations and other guidance promulgated thereunder) with the group of
employers that includes the Company and each Affiliated Company. For this
purpose, with respect to services as an employee, an employee’s Separation from
Service shall occur on the date as of which the employee and his or her employer
reasonably anticipate that no further services will be performed after such date
or that the level of bona fide services the employee will perform after such
date (whether as an employee or an independent contractor) will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months).
(r) “Specified Employee” means a Participant who is a specified employee within
the meaning of Code section 409A(a)(2) and the regulations and other guidance
promulgated thereunder. Each Specified Employee will be identified by the Chief
Executive Officer of Noble Corporation on each December 31, using such
definition of compensation permissible under Treas. Reg. section 1.409A-1(i)(2)
as the Chief Executive Officer of Noble Corporation shall determine in his or
her discretion, and each Specified Employee so identified shall be treated as a
Specified Employee for the purposes of this Plan for the entire 12-month period
beginning on the April 1 following a December 31 Specified Employee
identification date.
(s) “Unit” means a fictional deferred compensation unit used solely for
accounting purposes under this Plan.

 

-3-



--------------------------------------------------------------------------------



 



(t) “Unit Value” means an amount equal to (i) if the ordinary shares of Noble
Corporation are listed or admitted to trading on a securities exchange
registered under the Securities Exchange Act of 1934, the average of the closing
sale prices per share of such shares as reported on the principal such exchange
for the immediately preceding five days on which a sale of such shares was
reported on such exchange, (ii) if the ordinary shares of Noble Corporation are
not listed or admitted to trading on any such exchange, but are listed as a
national market security by the National Association of Securities Dealers, Inc.
Automated Quotations System (“NASDAQ”) or any similar system then in use, the
average of the closing sale prices per share of such shares as reported on
NASDAQ or such system for the immediately preceding five days on which a sale of
such shares was reported on NASDAQ or such system, and (iii) if the ordinary
shares of Noble Corporation are not listed or admitted to trading on any such
exchange and are not listed as a national market security on NASDAQ or any
similar system then in use, but are quoted on NASDAQ or any similar system then
in use, the average of the mean between the closing high bid and low asked
quotations per share for such shares as reported on NASDAQ or such system for
the immediately preceding five days on which bid and asked quotations for such
shares were reported on NASDAQ or such system.
ARTICLE II.
PLAN ADMINISTRATION
Section 2.1 Committee. This Plan shall be administered by the Committee
appointed to administer the 401(k) Plan on behalf of the Employers. The
Committee shall have discretionary and final authority to interpret and
implement the provisions of the Plan, including without limitation, authority to
determine eligibility for benefits under the Plan. The Committee shall act by a
majority of its members at the time in office and such action may be taken
either by a vote at a meeting or in writing without a meeting. The Committee may
adopt such rules and procedures for the administration of the Plan as are
consistent with the terms hereof and shall keep adequate records of its
proceedings and acts. Every interpretation, choice, determination or other
exercise by the Committee of any power or discretion given either expressly or
by implication to it shall be conclusive and binding upon all parties having or
claiming to have an interest under the Plan or otherwise directly or indirectly
affected by such action, without restriction, however, on the right of the
Committee to reconsider and redetermine such action. The members of the
Committee shall have no liability for any action taken or omitted in good faith
in connection with the administration of this Plan. The Employers shall
indemnify, defend and hold harmless each member of the Committee and each
director, officer and employee of an Employer against any claim, cost, expense
(including attorneys’ fees), judgment or liability (including any sum paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act as a member of the Committee or any other act or omission to
act relating to this Plan, except in the case of such person’s fraud or willful
misconduct.

 

-4-



--------------------------------------------------------------------------------



 



ARTICLE III.
DEFERRED COMPENSATION PROVISIONS
Section 3.1 Deferral Elections. Subject to such conditions, limitations and
procedures as the Committee may prescribe from time to time for the purposes of
this Plan, during the Election Period for each Plan Year an Eligible Employee
may elect to have the payment of (i) up to nineteen percent (19%) of the Basic
Compensation (as defined in the 401(k) Plan but determined without regard to the
maximum amount of compensation that may be taken into account under Code section
401(a)(17)) otherwise payable by an Employer to him or her for such year, and
(ii) all or any portion of any bonus otherwise payable by an Employer to him or
her for such year, deferred for future payment by such Employer in such manner
and at such time or times permitted under Plan Section 3.5 as shall be specified
by such Eligible Employee in such election. If an individual becomes an Eligible
Employee for the first time during a Plan Year, such Eligible Employee may make
the elections referred to in this Plan Section 3.1 within thirty (30) days after
the date he or she first becomes an Eligible Employee; provided, however, that
the Basic Compensation and/or bonus deferral elections so made shall apply only
to the Basic Compensation and/or bonus amounts otherwise payable to such
Eligible Employee for services performed after the end of said thirty-day
period. All elections made during an Election Period pursuant to this Plan
Section 3.1 shall be made in such written or electronic form as may be
prescribed by the Committee, and when filed with or as directed by the
Committee, shall be irrevocable after the end of such Election Period.
Section 3.2 Participant Accounts. For each Plan Year an Employer shall establish
and maintain on its books a Deferral Account and a Matching Account for each
Eligible Employee employed by such Employer who elects to defer the receipt of
compensation for such year pursuant to Plan Section 3.1. Each such Account shall
be designated by the name of the Participant for whom established and the Plan
Year to which it relates, and shall be credited in accordance with the following
provisions:
(a) The amount of any compensation otherwise payable by an Employer to a
Participant for each month during a Plan Year that such Participant has elected
to defer pursuant to Plan Section 3.1 shall be credited (as a dollar amount) by
such Employer to such Participant’s Deferral Account for that year as soon as
practicable (but in no event later than fifteen (15) business days) after the
end of the month during which such amount would otherwise have been paid by such
Employer to such Participant.
(b) For each Plan Year for which a Participant elects to defer the receipt of
compensation pursuant to Plan Section 3.1(i) and makes either (i) the maximum
elective deferrals to the 401(k) Plan that are permitted under Code section
402(g) (excluding catch-up contributions), or (ii) the maximum elective
contributions to the 401(k) Plan that are permitted under the terms of the
401(k) Plan (excluding catch-up contributions), such Participant’s Matching
Account for that year shall be credited with a dollar amount equal to the lesser
of:
(1) the lesser of (i) 6% of such Participant’s Basic Compensation (as defined in
the 401(k) Plan, including as limited by the maximum amount limitation required
under Code section 401(a)(17)), multiplied by the matching percentage (i.e.,
either 70% or 100%) applicable to such Participant under the 401(k) Plan as of
the beginning of such Plan Year, and then reduced by the amount of the Matching
Contribution actually credited to such Participant under the 401(k) Plan for
such Plan Year, or (ii) the “applicable dollar amount” (within the meaning of
Code section 402(g)) for such Plan Year, reduced by the amount of the Matching
Contribution actually credited to such Participant under the 401(k) Plan for
such Plan Year, or

 

-5-



--------------------------------------------------------------------------------



 



(2) the amount of the compensation deferred by such Participant under this Plan
for such Plan Year pursuant to his or her election under Plan Section 3.1(i).
The amount, if any, to be credited to a Participant’s Matching Account pursuant
to this Plan Section 3.2(b) shall be credited as a dollar amount to such Account
as soon as practicable (but in no event later than fifteen (15) business days)
after the end of the Plan Year for which such amount is being credited to such
Account.
(c) An Employer in its discretion may provide for the crediting of additional
amounts to a Participant’s Deferral Account or Matching Account pursuant to an
award made by such Employer which specifies the amount to be credited to such
Account and any special terms or conditions (such as special vesting or
distribution provisions) applicable under such award. Any provision of this Plan
to the contrary notwithstanding, the amount credited to an Account under an
award made pursuant to the provisions of this Plan Section 3.2(c) shall vest, be
distributed and otherwise be governed by and administered in accordance with any
special terms and conditions applicable under such award; provided, however,
that the amount credited to a Matching Account pursuant to an award made
pursuant to the provisions of this Plan Section 3.2(c) shall be subject to
forfeiture pursuant to the provisions of Plan Section 3.8.
Section 3.3 Account Adjustments. Subject to such conditions, limitations and
procedures as the Committee may prescribe from time to time for the accounting
purposes of this Plan, on a daily basis (or at such other times as the Committee
may prescribe), the amount credited as a dollar amount to each Account
maintained by an Employer for a Participant shall be adjusted to reflect the
investment results that would be attributable to the notional investment of such
credited amount in accordance with investment directions given by such
Participant. The investment directions given and the notional investments made
pursuant to this Plan Section 3.3 are fictional devices established solely for
the accounting purposes of this Plan, and shall not require any Employer to make
any actual investment or otherwise set aside or earmark any asset for the
purposes of this Plan.
Section 3.4 Unit Adjustments. If a cash dividend is paid on the ordinary shares
of Noble Corporation, each Account then credited with a Unit shall be credited
on the date said dividend is paid with the number of Units equal to the amount
of said dividend per share multiplied by the number of Units then credited to
such Account, with the product thereof divided by the Unit Value on the date
such dividend is paid. If Noble Corporation effects a split of its ordinary
shares or pays a dividend in the form of its ordinary shares, or if the
outstanding ordinary shares of Noble Corporation are combined into a smaller
number of shares, the Units then credited to an Account shall be increased or
decreased to reflect proportionately the increase or decrease in the number of
outstanding ordinary shares of Noble Corporation resulting from such split,
dividend or combination. In the event of a reclassification of the ordinary
shares of Noble Corporation not covered by the foregoing, or in the event of a
liquidation, separation or reorganization (including, without limitation, a
merger, consolidation or sale of assets) involving Noble Corporation, the Board
of Directors of the Company shall make such adjustments, if any, to an Account
as such Board may deem appropriate.

 

-6-



--------------------------------------------------------------------------------



 



Section 3.5 Account Payments. Upon a Participant’s Separation from Service, if
such Participant never became fully vested in the amount credited to his or her
Company Matching Account under the 401(k) Plan, the dollar amount and the number
of Units credited to each Matching Account maintained by an Employer for such
Participant shall be reduced to the dollar amount and the number of Units that
result from multiplying such dollar amount and such number of Units by the
highest vested percentage that became applicable to such Participant’s Company
Matching Account under the 401(k) Plan. Following such reduction, if any, the
following payments and distributions shall be made or commence being made to or
with respect to such Participant on his or her Payment Date:
(a) The amount credited to each Account maintained by an Employer for such
Participant shall be paid by such Employer to such Participant (or, in the event
of his or her death, to the beneficiary or beneficiaries designated by such
Participant pursuant to Plan Section 3.6) and charged against such Account
either in a single lump sum or in approximately equal annual installments over a
period of five (5) years (each such installment payment to be equal to the
amount credited to such Account immediately before such installment payment
divided by the number of installment payments remaining to be paid), such form
of distribution to be made in accordance with such Participant’s election filed
with the Committee for such Account during the Election Period for the Plan Year
to which such Account relates.
(b) When Units credited to an Account maintained by an Employer for a
Participant become distributable, such Units shall be canceled and the Employer
maintaining such Account shall deliver or cause to be delivered to the
distributee a certificate evidencing the ownership of one ordinary share of
Noble Corporation for each Unit so canceled; provided, however, that if the
rules of any stock exchange or stock market on which the ordinary shares of
Noble Corporation are listed require shareholder approval of the Plan as a
prerequisite for listing on such stock exchange or stock market the ordinary
shares of Noble Corporation deliverable under the Plan, then, unless and until
such shareholder approval is obtained, all ordinary shares of Noble Corporation
delivered pursuant to the Plan shall be shares acquired by such Employer (or a
trustee acting on behalf of such Employer) either in the open market or from
Noble Corporation or one of its affiliates. When an amount credited as a dollar
amount to an Account maintained by an Employer for a Participant becomes
distributable, such amount shall be paid by such Employer to the distributee in
cash and charged against such Account. If the amount credited to an Account is
paid in installments over a period of years, the provisions of Plan Sections 3.3
and 3.4 shall continue to apply to the amount credited to such Account from time
to time.
The cash payments and deliveries of shares made by an Employer to or with
respect to a Participant pursuant to this Section 3.5 shall fully satisfy and
discharge all of the obligations of such Employer to or with respect to such
Participant under this Plan. An Employer making a payment or causing ordinary
shares of Noble Corporation to be delivered to or with respect to a Participant
pursuant to this Plan shall withhold from any such payment or delivery and shall
remit to the appropriate governmental authority, any income, employment or other
tax such Employer is required by applicable law to so withhold from and remit on
behalf of the payee.

 

-7-



--------------------------------------------------------------------------------



 



Section 3.6 Designation of Beneficiaries. Any amount payable under this Plan
after the death of a Participant shall be paid when otherwise due hereunder to
the beneficiary or beneficiaries designated by such Participant. Such
designation of beneficiary or beneficiaries shall be made in such written or
electronic form as may be prescribed by the Committee, and when filed with or as
directed by the Committee, shall become effective and remain in effect until
changed by such Participant by the making and filing of a new such beneficiary
or beneficiaries designation. If a Participant fails to so designate a
beneficiary, or in the event all of the designated beneficiaries are individuals
who predecease the Participant, any remaining amount payable under this Plan
shall be paid when otherwise due hereunder to such Participant’s surviving
spouse, if any but if none, then in equal shares to the children (including
legally adopted children) of such Participant who survive such Participant, if
any but if none, then to such Participant’s estate.
Section 3.7 Hardship Distributions. If a Participant who is fully vested in the
amount credited to his or her Company Matching Account under the 401(k) Plan
encounters a Financial Hardship or receives a hardship distribution from the
401(k) Plan, the Committee in its absolute discretion may cancel such
Participant’s deferral elections under the Plan. In addition, if a Participant
who is fully vested in the amount credited to his or her Company Matching
Account under the 401(k) Plan incurs a Financial Hardship, the Committee in its
absolute discretion may direct the Employer maintaining an Account for such
Participant to pay to such Participant in cash and charge against such Account
such portion of the amount then credited to such Account (including, if
appropriate, the entire balance thereof) as the Committee shall determine to be
reasonably necessary to satisfy the Financial Hardship need of such Participant
(which amount may include the amounts necessary to pay any federal, state, local
or foreign income taxes or penalties reasonably anticipated to result from the
Financial Hardship payment to be made to such Participant). The determination of
the amount reasonably necessary to satisfy the Financial Hardship need shall
take into account any additional compensation that is available to the
Participant from any cancellation of his or her deferral elections under the
Plan. No distribution shall be made to a Participant pursuant to this Plan
Section 3.7 unless (i) such Participant’s Financial Hardship is an
“unforeseeable emergency” within the meaning of Treas. Reg. section
1.409A-3(i)(3), and (ii) such Participant requests such a distribution in
writing and provides to the Committee such information and documentation with
respect to his or her Financial Hardship as may be requested by the Committee.
Section 3.8 Matching Account Forfeiture. Any provision of this Plan to the
contrary notwithstanding, if the Committee in its absolute discretion determines
that a Participant’s employment with an Employer or Affiliated Company was
terminated either (i) by discharge by such Employer or Affiliated Company for
cause, or (ii) by such Participant’s quitting to render services to, become
employed by or otherwise directly or indirectly participate or engage in the
financing or conduct of any business which competes with a business conducted by
such Employer or Affiliated Company in an area where such business is then being
conducted by such Employer or Affiliated Company, such Participant shall
thereupon forfeit the entire amount credited to each Matching Account maintained
by an Employer for such Participant.

 

-8-



--------------------------------------------------------------------------------



 



ARTICLE IV.
AMENDMENT AND TERMINATION
Section 4.1 Amendment and Termination. The Board of Directors of the Company
shall have the right and power at any time and from time to time to amend this
Plan, in whole or in part, on behalf of all Employers, and at any time to
terminate this Plan or any Employer’s participation hereunder; provided,
however, that no such amendment or termination shall, without the written
consent of the affected Participant or beneficiary of a deceased Participant,
(i) reduce an Employer’s obligation for the payment of the amounts actually
credited to such Participant’s Accounts as of the date of such amendment or
termination, or further defer the dates for the payment of such amounts, or
(ii) accelerate the time for the payment of the amounts credited to such
Participant’s Accounts in a manner that subjects such amounts to the tax imposed
under Code section 409A. Any amendment to or termination of this Plan shall be
made by or pursuant to a resolution duly adopted by the Board of Directors of
the Company, and shall be evidenced by such resolution or by a written
instrument executed by such person as the Board of Directors of the Company
shall authorize for such purpose.
ARTICLE V.
MISCELLANEOUS PROVISIONS
Section 5.1 Nature of Plan and Rights. This Plan is unfunded and maintained by
the Employers primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees of the Employers. The
Units credited and Accounts maintained under this Plan are fictional devices
used solely for the accounting purposes of this Plan to determine an amount of
money to be paid and a number of ordinary shares of Noble Corporation to be
delivered to a Participant pursuant to this Plan, and shall not be deemed or
construed to create a trust fund or security interest of any kind for or to
grant a property interest of any kind to any Participant, designated beneficiary
or estate. The amounts credited by an Employer to Accounts maintained under this
Plan are and for all purposes shall continue to be a part of the general
liabilities of such Employer, and to the extent that a Participant, designated
beneficiary or estate acquires a right to receive a payment from such Employer
pursuant to this Plan, such right shall be no greater than the right of any
unsecured general creditor of such Employer.
Section 5.2 Spendthrift Provision. No Account balance or other right or interest
under this Plan of a Participant, designated beneficiary or estate may be
assigned, transferred or alienated, in whole or in part, either directly or by
operation of law (except pursuant to a domestic relations order within the
meaning of Code section 414(p)), and no such balance, right or interest shall be
liable for or subject to any debt, obligation or liability of such Participant,
designated beneficiary or estate.
Section 5.3 Employment Noncontractual. The establishment of this Plan shall not
enlarge or otherwise affect the terms of any Participant’s employment with an
Employer, and such Employer may terminate the employment of such Participant as
freely and with the same effect as if this Plan had not been established.
Section 5.4 Adoption by Other Employers. This Plan may be adopted by any
Employer participating in the 401(k) Plan, such adoption to be effective as of
the date specified by such Employer at the time of adoption.

 

-9-



--------------------------------------------------------------------------------



 



Section 5.5 Claims Procedure. If any person (hereinafter called the “Claimant”)
feels that he or she is being denied a benefit to which he or she is entitled
under this Plan, such Claimant may file a written claim for said benefit with
the Committee. Within sixty (60) days following the receipt of such claim the
Committee shall determine and notify the Claimant as to whether he or she is
entitled to such benefit. Such notification shall be in writing and, if denying
the claim for benefit, shall set forth the specific reason or reasons for the
denial, make specific reference to the pertinent provisions of this Plan, and
advise the Claimant that he or she may, within sixty (60) days following the
receipt of such notice, in writing request to appear before the Committee or its
designated representative for a hearing to review such denial. Any such hearing
shall be scheduled at the mutual convenience of the Committee or its designated
representative and the Claimant, and at any such hearing the Claimant and/or his
or her duly authorized representative may examine any relevant documents and
present evidence and arguments to support the granting of the benefit being
claimed. The final decision of the Committee with respect to the claim being
reviewed shall be made within sixty (60) days following the hearing thereon, and
Committee shall in writing notify the Claimant of said final decision, again
specifying the reasons therefor and the pertinent provisions of this Plan upon
which said final decision is based. The final decision of the Committee shall be
conclusive and binding upon all parties having or claiming to have an interest
in the matter being reviewed.
Section 5.6 Tax Withholding. An Employer making a payment to or with respect to
a Participant pursuant to this Plan shall withhold from any such payment, and
shall remit to the appropriate governmental authority, any income, employment or
other tax such Employer is required by applicable law to so withhold from and
remit on behalf of the payee.
Section 5.7 Special Distributions. Any provision of this Plan to the contrary
notwithstanding, the Committee in its absolute discretion may direct an Employer
to accelerate the time for the making of a payment under the Plan to or with
respect to a Participant to the extent that such acceleration is a permitted
exception under Treas. Reg. section 1.409A-3(j)(4) (or other applicable guidance
issued by the Internal Revenue Service) that does not subject such accelerated
payment to the tax imposed by Code section 409A.
Section 5.8 Compliance with Code Section 409A. The compensation payable by an
Employer to or with respect to a Participant pursuant to this Plan is intended
to be compensation that is not subject to the tax imposed by Code section 409A,
and the Plan shall be administered and construed to the fullest extent possible
to reflect and implement such intent.
Section 5.9 Applicable Law. This Plan shall be governed and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except where superseded by federal law.
Section 5.10 Shares Limitation. Any provision of this Plan to the contrary
notwithstanding, the sum of (i) the number of ordinary shares of Noble
Corporation that may be distributed to Participants or their beneficiaries
pursuant to the Plan and (ii) the number of shares of Noble Drilling Corporation
common stock that may be distributed to Participants or their beneficiaries
pursuant to the Plan shall not exceed 200,000 shares.

 

-10-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Plan has been executed by the Company on behalf of all
Employers on this 29th day of December, 2008, to be effective as of January 1,
2009.

            NOBLE DRILLING CORPORATION
      By:   /s/ Julie J. Robertson         Title: Executive Vice President     
     

 

-11-